Citation Nr: 0217110	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound (GSW) of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision, by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, which increased, from 10 percent to 20 percent, the 
rating for residuals of a GSW of the right foot.  The 
veteran requested a Board hearing, but he later withdrew 
that request.


FINDINGS OF FACT

The veteran's residuals of an GSW to the right foot produce 
impairment which does not exceed that of moderately severe 
residuals of a foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a GSW of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.71a, Diagnostic 
Codes 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that, while serving in the 
Republic of Vietnam, the veteran sustained a GSW to the 
right foot in January 1969 and was hospitalized.  Army 
hospital records show that the veteran was wounded in action 
and the discharge diagnoses were: missile wound to the right 
foot with no artery or nerve involvement; fracture of the 
first, second, and third cuneiforms and cuboid of the right 
foot with no artery or nerve involvement; and osteoporosis 
of the right foot due to disuse, secondary to trauma 
incurred when the veteran was struck by small arms fire 
during hostile action in Vietnam.  In September 1969, the 
veteran still complained of numbness and severe pain in the 
right foot.  X-rays showed old healed fractures of the 
cuboid and cuneiforms.  Except for a scar on the right foot, 
all clinical findings were normal on the veteran's March 
1970 separation examination report.

At an August 1970 VA examination, the veteran reported that 
he received a through-and-through GSW to the right foot, 
with the point of entry on the medial side of the arch and 
the point of exit on the lateral surface, more toward the 
heel.  After a 5-month hospitalization, he had a temporary 
L3 profile for about 9 months and did more or less orderly-
type duty.  He complained of pain and discomfort in the 
right foot on rising in the morning, which usually improved 
with exercise.  Prolonged standing and walking caused foot 
discomfort.  On examination, there was a 5-centimeter (cm.) 
well-healed, non-tender scar on the medial surface of the 
right foot and a 7-cm. well-healed, slightly hypersensitive 
to touch scar on the lateral surface of the arch over the 
tarsometatarsal junction.  Palpation of the foot failed to 
show gross bony abnormality.  He could stand on toes without 
difficulty and back of heels.  There was full plantar 
flexion, dorsiflexion, eversion and inversion of the foot.  
X-rays revealed irregular sclerosis and disruption of the 
bony pattern of the cuboid and cuneiform bones consistent 
with a history of GSW and fracture.  The diagnosis was 
residuals of GSW of the right foot, with mild to moderate 
fractures. 

In a September 1970 rating decision, the RO, in pertinent 
part, granted service connection for residuals of GSW of the 
right foot and assigned a 10 percent rating.  [That decision 
also granted service connection for residuals of GSW to both 
legs and assigned separate noncompensable evaluations.]

VA medical records from January to October 2000 show 
treatment for psychiatric problems only.   

In February 2000, the veteran filed his current claim for an 
increased rating for residuals of a GSW of the right foot.

At a May 2000 VA examination, the veteran stated that he 
experienced discomfort in the tarsal bones of the right foot 
and he complained of residual pain, with flare-ups mainly 
after periods of rest.  He said that he did not use crutches 
or braces.  The veteran said that he had internal fixation 
of the bones of the right foot, while on active duty.  He 
did not wear corrective shoes or braces.  The veteran was a 
truck unloader.   On examination of gait, heel contact was 
neutral.  Mid-stance and push-off phases of gait were 
pronated.  The right foot showed scar formation at the 
entrance wound on the medial aspect of the mid-foot and scar 
formation at the exit wound on the lateral aspect of the 
right foot.  He stood erect and was able to squat without 
difficulty.  He rose to his toes and heels without 
difficulty.  X-rays revealed degenerative joint disease with 
lipping and spurring of the tarsal bones of the right foot.  
The diagnosis was degenerative joint disease of the right 
foot, status post GSW in 1969.

In January 2001, the RO increased, to 20 percent, the rating 
for residuals of a GSW of the right foot.

A March 2001 VA treatment record shows that the veteran 
complained of progressively worse pain and morning stiffness 
in his right foot.  On examination, tenderness was noted at 
the lateral ankle joint line.  There was no erythema. The 
sub-talus joint was tender and there were prominent 
osteophytes dorsally.  X-rays showed degenerative joint 
disease of the calcaneus-cuboid and cuboid-cuneiform.  The 
impression was degenerative joint disease of the mid-foot.  
It was recommended that surgery be considered.   

Analysis

The veteran contends that his right foot disability warrants 
an evaluation higher than 20 percent.

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  Pertinent identified medical records 
have been obtained and a VA examination has been provided.  
The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the related 
VA regulation, have been met.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected right foot disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5284, pertaining to other foot injuries.  Under that 
diagnostic code, other foot injuries are evaluated as 20 
percent disabling when moderately severe, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The evidence shows very little treatment in recent years for 
the veteran's right foot disorder, although he was seen in 
March 2001 for complaints of foot pain.  With the use of 
corrective shoes (steel shanks in his work boots), the 
veteran is able to ambulate and perform the functions of 
daily living.  The May 2000 examination reported that gait 
revealed heel contact was neutral with mid-stance and push-
off phases of gait pronated.  But the veteran stood erect 
and was able to squat and rise to his toes and heels without 
difficulty.  It appears, the veteran's functional impairment 
of the right foot is only moderately severe at this time, as 
required for the current 20 percent rating.  The Board 
concludes that the evidence does not demonstrate the 
presence of severe residuals of a right foot injury to 
warrant the assignment of a 30 percent evaluation under 
Diagnostic Code 5284.  

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  In this case, while there is X-ray evidence of 
arthritis, such is contemplated as part of the rating under 
other foot injuries.  Thus, a separate rating for arthritis, 
in addition to that assigned for other foot injuries, would 
constitute pyramiding.  The evidence of record does not 
support a finding that there exists any malunion or nonunion 
of the tarsal or metatarsal bones of the foot, and therefore 
a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5283 is 
not appropriate.  

The residuals of the veteran's GSW of the right foot may 
also be evaluated under appropriate diagnostic codes for 
muscle injuries.  For VA rating purposes, 38 C.F.R. § 
4.56(c) provides that the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  The regulation 
further provides that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

Diagnostic Codes 5310, 5311 and 5312 deal with the muscle of 
the lower leg and foot.  38 C.F.R. § 4.73, Diagnostic Codes 
5310, 5311, 5312.

Diagnostic Code 5310, impairment of Muscle Group X, includes 
the intrinsic muscles of the foot, such as 1) flexor 
digitorum brevis; 2) abductor hallucis; 3) abductor digiti 
minimi; 4) quadratus plantae; 5) lumbricales; 6) flexor 
hallucis brevis; 7) adductor hallucis; 8) flexor digiti 
minimi brevis; 9) dorsal and plantar interossei.  The 
functions affected by these muscles include movement of the 
forefoot and toes; and propulsion thrust in walking.  A 
noncompensable evaluation is assigned for slight disability, 
a 10 percent evaluation is assigned for moderate disability, 
a 20 percent evaluation is assigned for moderately severe 
disability, and a 30 percent evaluation is assigned for 
severe disability of Muscle Group X.  38 C.F.R. § 4.73, 
Diagnostic Code 5310.

Pursuant to Diagnostic Code 5311, Muscle Group XI refers to 
the posterior and lateral crural muscles and muscles of the 
calf: triceps surae (gastrocnemius and soleus); tibialis 
posterior; peroneus longus; peroneus brevis; flexor hallucis 
longus; flexor digitorum longus; popliteus; and plantaris.  
The function of this muscle group is for propulsion, plantar 
flexion of the foot; stabilization of the arch; flexion of 
the toes; and flexion of the knee.  A 10 percent rating 
contemplates a moderate disability of Muscle Group XI.  A 20 
percent rating contemplates a moderately severe disability 
of Muscle Group XI.  A 30 percent rating, the highest rating 
assignable under this diagnostic code contemplates a severe 
disability of Muscle Group XI. 38 C.F.R. § 4.73, Diagnostic 
Code 5311; 38 C.F.R. § 4.73, Diagnostic Code 5311.

Diagnostic Code 5312 provides criteria for rating muscle 
injuries to Muscle Group XII, which include muscles arising 
from the anterior muscles of the leg, specifically the 
tibia- anterior, extensor digitorum longus, extensor 
hallucis longus and peroneus tertius.  The functions 
involved are dorsiflexion, including extension of the toes 
and stabilization of the arch.  A severe injury is rated as 
30 percent disabling.  A moderately severe injury is rated 
as 20 percent disabling.  A 10 percent rating contemplates a 
moderate disability.

Under 38 C.F.R. § 4.56, severe wounds are through-and-
through or deeply penetrating due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Such wounds 
require prolonged hospitalization.  There needs to be a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Tests of 
strength, endurance or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; or visible or measurable atrophy.  38 C.F.R. § 
4.56.

Under Diagnostic Codes 5310, 5211 and 5312, the assignment 
of a 30 percent evaluation requires the showing of severe 
muscle injury.  The evidence in this case falls short of 
such a requisite showing.  There is no evidence of prolonged 
infection, or sloughing of soft parts or intermuscular 
binding after service.  The record does not show complaints 
indicative of the cardinal signs and symptoms of muscle 
disability, which would render the veteran unable to keep up 
with work requirements.  In fact, the veteran continues to 
work with the help of corrective boots and pain medication.  
There is also no evidence of a lack of strength, endurance 
or coordinated movements of the involved muscles.  There is 
no evidence of scattered foreign bodies, loss of muscle size 
or mass or atrophy of muscles secondary to the GSW.  In 
short, the evidence does not show the presence of severe 
muscle injury needed for the assignment of a 30 percent 
evaluation.

The Board has also considered whether a separate evaluation 
for GSW scars of the right foot is warranted.  There is no 
evidence of repeated ulceration, tenderness or pain on 
objective demonstration, or limitation of function of the 
foot due to the GSW scars not already considered in the 
veteran's rating, which would warrant a separate compensable 
evaluation.  38 C.F.R. § 4.118; Diagnostic Codes 7803, 7804, 
7805 (2001).  Nor is there evidence supporting a compensable 
rating for right foot GSW scars under the new criteria for 
rating scars which became effective on August 30, 2002.  See 
new Codes 7801 to 7805.

In reaching this decision the Board considered whether the 
veteran's right foot disability presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's right foot 
disability, as to render impractical the application of the 
regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

The Board finds that the preponderance of the evidence is 
against an increase in the 20 percent rating currently 
assigned for the right foot disability.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating for residuals of a GSW of the right foot 
is denied



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

